United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0565
Issued: July 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 17, 2017 appellant filed a timely appeal from an August 18, 2016 merit
decision and a December 19, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she was
totally disabled for the period April 21 to 24, 2015 causally related to her employment injury; and
(2) whether OWCP properly denied appellant’s request for reconsideration of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, a 55-year-old transportation supervisor, sustained a right
shoulder and upper arm sprain on August 18, 2014 as a result of being physically assaulted by an
employee at work when he grabbed her shoulder in an attempt to stop her from using a telephone.
Appellant stopped work on the date of injury and then returned to full-time, regular duty on
November 28, 2014.2
Appellant filed a claim for compensation (Form CA-7) for the period April 21 to 24, 2015.
In reports dated February 4 and April 21, 2015, Dr. Craig E. Whitmore, a Board-certified
physiatrist, diagnosed right rotator cuff tear and shoulder pain and checked a box marked “yes”
indicating that appellant was unable to work. He advised that appellant would be able to work
with restrictions as of April 27, 2015.
In a May 8, 2015 letter, OWCP advised appellant that it had received her claim and noted
that she had returned to work on November 28, 2014 in a full-time, full-duty capacity and then
stopped working on April 21, 2015. It requested additional medical evidence establishing
appellant’s disability for work during the period claimed and afforded her 30 days to respond to
its inquiries.
In response, appellant submitted a May 20, 2015 narrative statement indicating that on
April 21, 2015 she woke up and could not move her right arm without the assistance of her left
arm. Prior to going to sleep, she had not experienced anything out of the normal. Appellant stated
that she always experienced right shoulder pain since the work injury, so it was normal for her to
go to bed in pain, but the April 21, 2015 event was spontaneous and occurred without warning.
She reported that she called her supervisor and informed her that she was attempting to make a
doctor’s appointment. Appellant was able to get an emergency appointment on April 21, 2015
where she was given an ultrasound of the right shoulder. She noted that she received an injection
directly in the tear of her right shoulder in the rotator cuff.
On February 4, 2015 Dr. Whitmore noted that appellant’s chief complaint was low back
pain radiating down the right leg and right shoulder pain status post trauma. He diagnosed
degenerative joint and disc disease of the cervical and lumbar spine, nerve root impingement on
the right L5 and S1 nerve roots in the lateral recesses, bilateral sacroiliitis, chronic low back pain,
and mild right rotator cuff tendon pathology.
In an April 21, 2015 report, Dr. Whitmore indicated that appellant was in telephone contact
with his office stating that she wanted to receive more injections, including a cervical injection
because she could not move around. Prior to any further injections, he requested an evaluation.
Appellant indicated that the right shoulder had been bothering her for a couple of days and
reiterated that she could not move it. She stated that she could not go to work that day because of
the discomfort. Dr. Whitmore diagnosed acute right shoulder pain, right supraspinatus tear,
possibly chronic, biceps tenosynovitis, ruled out labral tear and superior labral tear from anterior
to posterior (SLAP) tear, chronic degenerative joint and disc disease of the lumbar spine resulting
2

The record establishes that appellant has an open claim for a back condition under File No. xxxxxx037.

2

in bilateral L5-S1 radiculitis, and bilateral sacroiliitis. He found that an ultrasound of the right
shoulder demonstrated tenosynovitis of the right biceps without evidence of tendinitis or rupture.
Appellant had an eight millimeter supraspinatus tear with slight retraction of the distal tendon.
There was a slight swelling of the bursa and mild tendinosis of the supraspinatus. The infraspinatus
was normal and there was no appreciable joint effusion. Dr. Whitmore administered a right
supraspinatus tendon sheath injection and took appellant off of work until April 27, 2015.
On May 26, 2015 Dr. Whitmore reported that he had been treating appellant since
November 2011 for work-related pain and diagnosed mild right rotator cuff tendon pathology. He
noted that appellant experienced a work-related right shoulder injury on August 18, 2014 when
she had an altercation with a fellow employee. Appellant underwent a right shoulder magnetic
resonance imaging (MRI) scan on September 8, 2014, which reported inflammatory arthritic
changes of the acromioclavicular joint, tendinosis, and partial thickness rotator cuff tear of the
subscapularis.
By decision dated June 26, 2015, OWCP denied appellant’s claim for disability for the
period April 21 to 24, 2015 because the medical evidence of record was insufficient to support
disability due to the employment injury.
On July 7, 2015 appellant requested an oral hearing by a representative of the Branch of
Hearings and Review and submitted a July 13, 2015 narrative statement reiterating the factual
history of her claim. She also submitted Family and Medical Leave Act (FMLA) forms dated
April 27, 2015 signed by Dr. Whitmore who opined that she was incapacitated due to chronic
work-related pain for the period April 21 to 27, 2015.
In a February 12, 2016 report, Dr. Whitmore noted that appellant experienced a workrelated injury to her right shoulder on August 18, 2014 when she had an altercation with a fellow
employee. He indicated that she continued to work through her pain with medication and
restrictions, but the medications were not helping. Appellant returned to Dr. Whitmore’s office
on April 21, 2015 with continued severe right shoulder pain related to the original August 18, 2014
injury. Dr. Whitmore administered an injection to treat the right shoulder on April 21, 2015 and
she followed his advice to rest for three days. He explained that appellant took three days off of
work due to her work-related right shoulder condition and his recommendations.
A telephonic hearing was held before an OWCP hearing representative on
February 8, 2016. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence.
Subsequently, appellant submitted a February 25, 2016 report from Dr. Whitmore who
reiterated his February 12, 2016 report, but edited it to state that appellant had been “physically
assaulted by a fellow employee” and had been advised to take four days off of work.
By decision dated March 15, 2016, OWCP’s hearing representative affirmed the prior
decision, finding that the medical evidence submitted was insufficient to establish appellant’s
disability due to the April 21, 2015 injection was causally related to the accepted condition of right
shoulder sprain.

3

On March 22, 2016 appellant requested reconsideration and submitted a duty status report
(Form CA-17) dated June 20, 2016.
In a June 7, 2016 report, Dr. Whitmore noted that appellant had several medical problems
which disallowed her from working more than five days per week. On July 26, 2016 he opined
that appellant was totally disabled for work for the period July 12 to August 22, 2016 due to a disc
herniation.
By decision dated August 18, 2016, OWCP denied modification of its prior decision.
On September 9, 2016 appellant requested reconsideration and submitted narrative
statements reiterating the factual history of her claim and arguing that OWCP failed to consider
previously submitted medical evidence from her doctor, Dr. Todd Frush, a Board-certified
orthopedic surgeon. She also submitted a police report dated August 18, 2014 documenting her
assault.
Appellant resubmitted medical evidence dated October 1, November 13, and
December 11, 2014 from Dr. Frush diagnosing right partial tear of rotator cuff, right biceps
tenosynovitis, and right rotator cuff syndrome and providing the following work restrictions: no
overhead reaching; no lifting/carrying over 20 pounds; and no pushing/pulling over 20 pounds.
She further resubmitted an August 18, 2014 emergency room discharge report and a work excuse
note dated December 3, 2015. Appellant also resubmitted reports dated May 26, 2015 and
February 25, 2016 from Dr. Whitmore.
By decision dated December 19, 2016, OWCP denied appellant’s request for
reconsideration without a merit review because she failed to advance a relevant legal argument or
submit any relevant and pertinent new evidence.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA3 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”4 This meaning, for brevity, is expressed as disability for work.5
For each period of disability claimed, an employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.6 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f); see also William H. Kong, 53 ECAB 394 (2002).

5

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

6

See William A. Archer, 55 ECAB 674 (2004).

4

issues, which must be proved by the preponderance of the reliable, probative, and substantial
medical evidence.7
Disability is not synonymous with physical impairment, which may or may not result in an
incapacity to earn wages. An employee who has a physical impairment causally related to his or
her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA, and is not entitled
to compensation for loss of wage-earning capacity. The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that she was
totally disabled for the period April 21 to 24, 2015 causally related to her employment injuries.
While OWCP accepted that appellant sustained a right shoulder and upper arm sprain, she bears
the burden to establish through the submission of medical evidence that she was disabled during
the claimed time period and that her disability was causally related to the accepted injury.9 The
Board finds that she did not submit rationalized medical evidence explaining how the employment
injuries materially worsened or aggravated her right shoulder and upper arm conditions and caused
her to be disabled for work for the period April 21 to 24, 2015.
In his reports, Dr. Whitmore diagnosed right rotator cuff tear, degenerative joint and disc
disease of the cervical and lumbar spine, nerve root impingement on the right L5 and S1 nerve
roots in the lateral recesses, bilateral sacroiliitis, chronic low back pain, and mild right rotator cuff
tendon pathology. He reported that he had seen appellant since November 2011 for work-related
pain and indicated that more recently he had been treating her for an August 18, 2014 work-related
right shoulder injury. In his February 12, 2016 report, Dr. Whitmore noted that appellant returned
to his office on April 21, 2015 with continued severe right shoulder pain related to the original
August 18, 2014 employment injury, he administered an injection, and then advised her to rest for
three days. Subsequently, in a February 25, 2016 report, he reiterated his February 12, 2016 report,
but edited it to note that appellant had been “physically assaulted by a fellow employee” and had
been advised to take four days off of work. Although Dr. Whitmore opined that appellant was
totally disabled for work, his opinion is conclusory in nature, and fails to explain in detail how the
accepted medical conditions were responsible for appellant’s disability and why she could not
perform her federal employment during the period claimed.10 Consequently, the Board finds that
Dr. Whitmore’s reports are insufficient to establish appellant’s claim that she was totally disabled
for the period April 21 to 24, 2015 causally related to her employment injuries.

7

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

8

Id.

9

See supra notes 7 and 8. See also V.P., Docket No. 09-0337 (issued August 4, 2009).

10

See J.J., Docket No. 15-1329 (issued December 18, 2015).

5

The Board notes that the previously submitted medical evidence of record fails to address
the period claimed and, therefore, lacks probative value to establish appellant’s claim.
The Board finds appellant’s doctor has not provided sufficiently rationalized medical
opinion evidence establishing that she was disabled during the period April 21 to 24, 2015 causally
related to the employment injuries. Thus, appellant has not met her burden of proof to establish
that she is entitled to compensation for total disability.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.11 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.12 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.13
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.14 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.15
ANALYSIS -- ISSUE 2
Appellant’s September 9, 2016 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. Additionally,
the Board finds that she did not advance a relevant legal argument not previously considered by
OWCP. Appellant argued that OWCP had failed to consider all the evidence she properly
submitted. The Board, however, finds that OWCP properly considered all of the evidence of
record before denying appellant’s claims for disability in its August 18, 2016 decision.
11
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
12

20 C.F.R. § 10.607.

13

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
14

20 C.F.R. § 10.606(b)(3).

15

Id. at § 10.608(a), (b).

6

Consequently, appellant is not entitled to further review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(3).
Appellant also failed to submit relevant and pertinent new evidence not previously
considered by OWCP. Along with her reconsideration request, appellant submitted a police report
dated August 18, 2014 documenting her assault. The Board finds that submission of this document
did not require reopening appellant’s case for merit review. As OWCP denied appellant’s claim
based on the lack of supportive medical evidence establishing disability for the period April 21
to 24, 2015 and this document does not constitute medical evidence, it is irrelevant and fails to
constitute relevant and pertinent new evidence. Thus, this evidence is insufficient to require
OWCP to reopen appellant’s claim for consideration of the merits.16
In support of her request for reconsideration, appellant resubmitted medical evidence dated
October 1, November 13, and December 11, 2014 from Dr. Frush diagnosing right partial tear of
rotator cuff, right biceps tenosynovitis, and right rotator cuff syndrome and providing work
restrictions. She further resubmitted an August 18, 2014 emergency room discharge report and a
work excuse note dated December 3, 2015. The Board finds that the submission of this evidence
did not require reopening appellant’s case for merit review because appellant had submitted the
same evidence, which was previously reviewed by OWCP in its prior decisions. Moreover, the
Board finds that this medical evidence fails to address the period claimed and is, therefore,
irrelevant to the issue that was before OWCP. Thus, appellant has not established a basis for
reopening her case.17
Appellant also resubmitted reports dated May 26, 2015 and February 25, 2016 from
Dr. Whitmore. The Board finds that the submission of these reports did not require reopening
appellant’s case for merit review because appellant had submitted the same evidence, which was
previously reviewed by OWCP in its August 18, 2016 decision. As the reports repeat evidence
already in the case record, they are duplicative and fail to constitute relevant and pertinent new
evidence.18
The Board finds that OWCP properly determined that appellant was not entitled to further
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(3) and, thus, properly denied her request for reconsideration.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
totally disabled for the period April 21 to 24, 2015 causally related to her employment injury. The
Board further finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

16

See L.H., 59 ECAB 253 (2007).

17

See D.K., 59 ECAB 141 (2007).

18

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the December 19 and August 18, 2016 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

